DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 19, which claims 10 and 20 respectively depend on, require one or more operating states are associated with and switched based on one or more of: an average optical output power, the available bandwidth, the extinction ratio, or an impedance associated with the VCSEL. However, claims 10 and 20 further require only the impedance associated with the VCSEL is adjusted based on the DC bias current. As a result, claims 10 and 20 only permit the reading of the one or more operating states to be an impedance associated with the VCSEL making reading of the one or more operating states based on an average optical output power, the available bandwidth, or the extinction ratio indefinite since these conditions are mutually exclusive. Therefore, claims 10 and 20 are considered indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over SATO et al. (JP4803992B2) (machine translation is provided) in view of McLaurin et al. (US PG Pub 2019/0097722 A1).
Regarding claim 1, SATO discloses a system for optical communication (see underlined portion on page 1 of machine translation), comprising: 
a vertical cavity surface emitting laser (VCSEL) (FIG. 1, see underlined portion I on page 18 of machine translation); and 
a universal driver (117/118, FIG. 1, see underlined portion III on page 18 of machine translation) configured to drive the VCSEL through three pins (113/114/115, FIG. 1, see underlined portion II on page 18 of machine translation) of the VCSEL, by at least providing in parallel (FIG. 1): 
a direct current (DC) bias current (118, where 118 is a DC power source, see underlined portion III on page 18 of machine translation) to the VCSEL; 
a modulated signal (117, where 117 is a modulation pulse power source, see underlined portion III on page 18 of machine translation) to the VCSEL.
SATO does not disclose the modulated signal encodes a digital sequence comprising one or more bits using a modulation method; wherein the VCSEL is configured to convert the modulated signal into an optical signal encoding the digital sequence.
McLaurin discloses the modulated signal encodes a digital sequence comprising one or more bits using a modulation method; wherein the VCSEL is configured to convert the modulated signal into an optical signal encoding the digital sequence (“the modem is configured to receive the digital information encoded from a data source and to convert the encoded digital information into an analog signal for determining the driving current and at least one modulation signal of the laser driver,” FIG. 21A, [0600]-[0601]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the universal driver of SATO with the controller capable of receiving the modulated signal encoding a digital sequence comprising one or more bits using a modulation method and converting the modulated signal into an optical signal encoding the digital sequence as taught by McLaurin in order to obtain desired modulated laser output based on a digital sequence.
Regarding claim 11, same rejection as applied to claim 1 is maintained since the method claim 11 contains substantially the same limitations as the product claim 1.
Allowable Subject Matter
Claims 2-9 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828